Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                     No. 04-14-00459-CV

                                     FIBERLIGHT, LLC,
                                         Appellant

                                               v.

                        UNION PACIFIC RAILROAD COMPANY,
                                     Appellee

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-08880
                        Honorable Martha B. Tanner, Judge Presiding

     BEFORE JUSTICE ANGELINI, JUSTICE BARNARD, AND JUSTICE ALVAREZ

       In accordance with this court’s memorandum opinion of this date, the parties’ joint motion
to dismiss this appeal is GRANTED, and this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a).
Costs of appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).

       SIGNED April 1, 2015.


                                                _____________________________
                                                Karen Angelini, Justice